

116 HRES 1260 IH: Recognizing the 5th anniversary of the adoption of the international Paris Agreement on climate change.
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1260IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. Lowenthal (for himself, Mr. Beyer, Mr. Ted Lieu of California, Ms. Barragán, Mr. Quigley, Mr. Casten of Illinois, Mr. Foster, Mr. Levin of Michigan, Mr. Thompson of Mississippi, Mr. Sires, Ms. Pingree, Mr. Welch, Ms. Bonamici, Mr. Huffman, Mr. Hastings, Mr. Smith of Washington, Mr. Rush, Mrs. Dingell, Mr. Kildee, Mr. Khanna, Ms. Velázquez, Mr. Case, Ms. Meng, Mr. Connolly, Mr. Carson of Indiana, Mr. Grijalva, Ms. Haaland, Ms. Brownley of California, Mr. McEachin, Ms. Norton, Mr. Raskin, Ms. Roybal-Allard, Ms. Clarke of New York, Ms. Matsui, Mr. Keating, Mr. Panetta, Mr. Larsen of Washington, Mr. DeSaulnier, Mr. Tonko, Mrs. Napolitano, Mr. Scott of Virginia, Mr. Deutch, Mr. Kilmer, Mr. Gomez, Ms. Wasserman Schultz, Mrs. Lawrence, Mrs. Carolyn B. Maloney of New York, Ms. Speier, Ms. Castor of Florida, Mr. Sherman, Mr. Nadler, Mr. Carbajal, Mr. Suozzi, Mr. Trone, Mr. Peters, Mrs. Kirkpatrick, Mr. Cohen, Mr. McNerney, Mr. Vargas, Mr. Levin of California, Ms. Jayapal, Mr. Schneider, Mr. Correa, Mr. Thompson of California, Mr. Michael F. Doyle of Pennsylvania, Ms. Escobar, Mr. O'Halleran, Mr. Meeks, Ms. Sánchez, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the 5th anniversary of the adoption of the international Paris Agreement on climate change.Whereas the Paris Agreement, adopted by the Conference of the Parties to the United Nations Framework Convention on Climate Change (UNFCCC) 5 years ago on December 12, 2015, represents the first comprehensive agreement among all countries to keep global warming below 2 degrees Celsius compared with the preindustrial era;Whereas the Paris Agreement urges efforts to limit global warming to one and a half degrees Celsius;Whereas there are 197 parties, including the United States, to the UNFCCC, the principal framework to stabilize greenhouse gas concentrations at a level that would prevent dangerous, human-induced interference with the climate system;Whereas 194 parties have signed the Paris Agreement, and 189 parties have adopted the Paris Agreement;Whereas, on June 1, 2017, President Donald J. Trump announced his intention to withdraw the United States from the Paris Agreement;Whereas, on May 2, 2019, the House of Representatives passed in a bipartisan vote H.R. 9, the Climate Action Now Act, that would have kept the United States in the Paris Agreement;Whereas, on November 4, 2019, the Trump administration gave the United Nations formal notice of its intent to withdraw the United States from the Paris Agreement, initiating the year-long withdrawal process;Whereas, on November 4, 2020, the United States became the first and only signatory of the Paris Agreement to withdraw;Whereas, on November 4, 2020, President-elect Joseph R. Biden, Jr., stated that the United States would rejoin the Paris Agreement on January 20, 2021, the first day the new administration will take office;Whereas the human influence on the climate system is unequivocal and evident from the increasing greenhouse gas concentrations in the atmosphere, positive radiative forcing, observed warming, and understanding of the climate system;Whereas sustained, robust Federal support of climate science, observations, and modeling plays a key role in understanding the impacts of climate change in the United States and around the world, and will increase in importance as communities and the economy continue to feel the intensifying effects of climate change;Whereas according to the Intergovernmental Panel on Climate Change, without additional mitigation efforts, there is a very high risk that global warming by the end of the 21st century will lead to severe, widespread, and irreversible impacts globally;Whereas according to the Intergovernmental Panel on Climate Change Special Report on Climate Change and Land, the land surface air temperature has risen nearly twice as much as the global average temperature since the preindustrial period, and climate change has adversely impacted food security, is contributing to desertification and land degradation, and is creating stresses on land that exacerbate existing risks to livelihoods, biodiversity, human and ecosystem health, infrastructure, and food systems;Whereas according to the Intergovernmental Panel on Climate Change Special Report on the Ocean and Cryosphere in a Changing Climate, the sea level continues to rise at an increasing rate, with the ocean projected to experience increased temperatures, further acidification, oxygen decline, and more frequent extreme weather events, exacerbating risks for human communities in low-lying coastal areas;Whereas according to the National Climate Assessment, impacts of climate change are already being felt in communities across the United States;Whereas according to the National Climate Assessment, the global average temperature is projected to increase from 3 to 12 degrees Fahrenheit by 2100, which will cause a reduction in crop yields, alteration of hydrological cycles, shrinkage of glaciers and ice sheets, thawing of permafrost at high altitude, increase of flooding, wildfires, droughts, heat waves, cyclones, and other extreme weather events, greater risk of species extinctions, and more;Whereas according to the National Climate Assessment, the relative sea level is projected to rise between about 2.5 and 11.5 feet by 2100 while ocean warming and acidification increase, causing a proportional increase in destructive coastal storms and surges, disruption of ecosystems including spawning and migration patterns of key fisheries, displacement of people on vulnerable coastlines and islands, and more;Whereas a 2017 Government Accountability Office report found that climate-related impacts, such as coastal property damage, cost the Federal Government $350,000,000,000;Whereas a November 2016 assessment by the Office of Management and Budget and the Council of Economic Advisers found that recurring costs as a result of climate change could increase the Federal Government’s expenses by $12,000,000,000 to $35,000,000,000 a year by midcentury, possibly reaching more than $100,000,000,000 annually by the end of the century;Whereas climate change not only threatens the world’s weather, biodiversity, and ecosystems, but also threatens human security, economic vitality, and social stability around the globe;Whereas the effects of climate change will only exacerbate issues of resource scarcity, including lack of access to primary natural resources such as fresh water and arable land for food production, thereby contributing to increased conflict, poverty, food insecurity, and instability;Whereas this increased conflict and instability, as well as limited capacity to adapt to extreme weather, may force large-scale displacement and both internal and cross-border migration of people, thereby contributing to increased risks to human security and economic systems;Whereas the impacts of climate change will often be most severely felt by poor and socially excluded groups, such as ethnic minorities, women, older people, and children, whose capacity to adapt to both rapid- and slow-onset climate change is more limited;Whereas the global community can limit the risks of climate change by reducing emissions of greenhouse gases and strengthening the capacity of communities to adapt to climate change;Whereas to enable developing countries to combat climate change and adapt to its impacts, developed countries will need to mobilize economic resources, beginning with fulfilling their pledge of mobilizing $100,000,000,000 of climate financing from both public and private sources annually beginning in 2020, some of which will support the Green Climate Fund;Whereas the United States pledged to reduce greenhouse gas emissions by 26 to 28 percent below 2005 levels in the United States by 2025, and to contribute $3,000,000,000 to the Green Climate Fund;Whereas 29 States and the District of Columbia have adopted renewable portfolio standard requirements, 23 States and the District of Columbia have adopted greenhouse gas emissions targets, 27 States have adopted energy efficiency resource standards, 13 States have adopted zero-emission or low-emission vehicle targets, and 10 States have implemented the Regional Greenhouse Gas Initiative;Whereas more than 160 cities in the United States have adopted 100 percent clean and renewable energy goals and 6 cities have already achieved this goal;Whereas more than 400 city leaders across the United States have joined the Climate Mayors association, a bipartisan network of mayors working together to lead on climate change through meaningful actions in their communities, and to build political will for effective Federal and global policy action for climate progress;Whereas 24 States, Puerto Rico, and American Samoa have joined the United States Climate Alliance, a bipartisan coalition of Governors committed to reducing greenhouse gas emissions consistent with the goals of the Paris Agreement;Whereas more than 3,000 bipartisan businesses, cities and counties, colleges and universities, cultural institutions, health care organizations, faith groups, States, and Tribal nations have signed the We’re Still In declaration, promising to world leaders that Americans will not retreat from the global pact to reduce emissions and stem the causes of climate change; andWhereas the Paris Agreement secured commitments from other member countries, including China and India, for a global agreement that could prevent catastrophic changes to our climate system and thus to societies around the world: Now, therefore, be itThat the House of Representatives—(1)recognizes the 5th anniversary of the adoption of the Paris Agreement;(2)acknowledges that it is the responsibility of humankind to address the severe and global impacts of climate change;(3)supports global efforts that will keep global warming below 2 degrees Celsius (3.6 degrees Fahrenheit), including reduction of greenhouse gas emissions;(4)supports global efforts, including increasing the ambition of current climate financing goals, to protect those most vulnerable to the effects of climate change;(5)supports policies at the Federal, State, and local levels that promote the reduction of greenhouse gas pollution and aim to meet the objectives of the Paris Agreement; and(6)recommends that the United States rejoins the Paris Agreement.